Citation Nr: 0122256	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel





INTRODUCTION

The veteran had active service from March 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran engaged in combat with the enemy while 
serving in Vietnam as a combat medic.   

3.  There is a medical diagnosis of record of PTSD, which has 
been medically related to the veteran's combat experiences 
while in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to service connection for PTSD.  Essentially, the veteran 
maintains that he presently suffers from PTSD as a result of 
his experiences while serving on active duty in Vietnam.  The 
Board notes that in March 2000, additional evidence was 
received at the Board in support of the veteran's claim, 
along with a waiver of RO jurisdiction over that evidence.  
As such, the Board may proceed with appellate review.  See 
38 C.F.R. § 20.1304(c) (2000).

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §  
3.159).  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new laws and regulations have been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  The Board finds that 
the veteran was provided notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, particularly in 
light of the favorable outcome in this decision, the Board 
concludes that the duty to assist has been satisfied, and the 
Board will proceed with appellate disposition.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303.  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In regard to claims for service connection for PTSD, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that such claims require the following 
elements:  1) a current clear diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and, 3) medical evidence of a causal nexus 
between the current PTSD symptomatology and the verified 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Further, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In the present case, a review of the record reveals that the 
veteran served in the Republic of Vietnam.  According to 
information on the veteran's DD Form 214, he was awarded the 
Combat Medical Badge, Vietnam Service Medal, Vietnam Campaign 
Medal, and the Army Commendation Medal.  Thus, there is 
evidence to establish that the veteran had combat service.  
As such, his statements regarding the stressful experiences 
he endured while serving in Vietnam are accepted as credible.

In November 1998, the veteran was afforded a VA examination 
for PTSD.  However, at that time the veteran manifested no 
psychosis or thought disorder, and there was no diagnosis 
made.  

As noted at the outset of this decision, in March 2000, the 
Board received a private psychiatric evaluation report from 
Grant-Blackford Mental Health, Inc., dated in January 2000.  
That report contains an extensive review of the veteran's 
personal and medical history, as well as a report of his 
mental status.  The veteran complained of feelings of anxiety 
related to memories of Vietnam, as well as feelings of 
extreme guilt over the people he left behind in Vietnam.  The 
veteran reported feelings of caution and hypervigilance ever 
since he came back from Vietnam.  He also reported an 
incident in which he blew up a man with a land mine.  

In the discussion portion of the report, the examiner 
concluded that "[f]rom the detailed information that this 
veteran has given me, it seems to me that the diagnosis of 
posttraumatic stress disorder is fairly clean-cut," and that 
the veteran meets all the criteria for PTSD.  The examiner 
further indicated "I also feel that there is a temporal 
relationship between a lot of the stressors and experiences 
that [the veteran] experienced in Vietnam and the 
symptomatology."

In light of the foregoing, the Board finds that the evidence 
supports an award of service connection for PTSD.  Given the 
veteran's combat service, as well as a recent diagnosis of 
PTSD, which has been medically related to the veteran's 
active service in Vietnam, the Board finds that the elements 
necessary to establish service connection for PTSD have been 
met, and the appeal is granted.  See Cohen, 10 Vet. App. at 
138.  In light of the favorable outcome of this decision, any 
potential deficiencies in compliance with the recently 
enacted VCAA, supra, are moot.  


ORDER

Service connection for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

